Garlimd, J.

delivered the opinion of the Court.
The defendant being sued on several promissory notes, pleads a failure of consideration; they being given to secure the price of two slaves purchased by him at the sale of the succession of the late Madame Teman. These slaves, he alleges, are in the habit of running away, and one of them is so deficient in intellect as to be nearly useless.
In the court below no evidence was offered to prove the slaves were runaviays. As to the questioh of imbecility of one of the slaves, a number of witnesses were examined; among those on the part of defendant, were two physicians, who examined the girl, and were of opinion she had very little sense, so little, they stated, that they would not accept her aS a gift. On the part of plaintiff, a number of witnesses testify that the girl has as much sense as persons of her condition ordinarily have. Some of these witnesses have known the girl for a number of years, and say they never observed or heard of her being an idiot or so entirely void of understanding as to he useless. The Opinions of the witnesses vary widely, and from their respectability and number, the testimony is nearly balanced.
It is very difficult if not nearly impossible to fix a standard of intellect by which slaves are to be judged ; hence we must adhere as closely as justice will permit, to the letter of the law, and not extend the cases of relative vices too far. Madness is an absolute redhibitory vice, and actual idiocy may perhaps be so considered, although not specially named; La. Code, art. 2502. But such a defect as that, would, we think, be so apparent to an ordinary observer, as to bring the case within the art. 2497-of the code,
When the tes-witnesses are andflieeiidence nearly balanced» the opinion of the judge a quo will have great weight.
When the facts detailed by witnesses are contradictory and the evidence nearly balanced, we always give much weight to the opinion of the judge who heard the witnesses and saw their manner of testifying. In this case his opinion is in favor of the plaintiff, and we do not see in it such error as to make our interference necessary.
The judgment of the District Court is therefore affirmed With Costs.